Citation Nr: 1229341	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  09-18 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel



INTRODUCTION

The Veteran served on active duty from March 1986 to September 2006.

This matter is on appeal from a June 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  However, jurisdiction of this appeal is currently with the RO in Columbia, South Carolina.  

In May 2011, the Veteran submitted a new claim seeking service connection for a left knee disorder, to include as secondary to his service-connected left ankle disability.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, additional development is required prior to the adjudication of the claim.

Specifically, the Veteran has disagreed with his assigned rating after he was granted service connection for asthma in a June 2007 rating decision.  Based largely on the findings of a VA examination in October 2010, a subsequent rating decision increased his disability rating to 30 percent for the entire period on appeal.  While this is an increase in benefits, it is only a partial grant in that it was less than the maximum available rating.  Therefore, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. Derwinski, 1 Vet. App. 160 (1991).

However, in an April 2011 statement, the Veteran's representative has asserted that the Veteran's asthma has worsened since the October 2010 VA examination.  The Court of Appeals for Veteran's Claims has held that it is within VA's duty to assist to afford the Veteran a new VA examination in order to accurately assess the current level of impairment when there is evidence that the claimed disability has worsened. Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's treatment records from the VA Medical Centers in Augusta, Georgia, and El Paso, Texas, for the period since October 2010.  If the Veteran has received treatment from any other VA facility, and the records of such treatment are not of record, they should be acquired as well.  

If the Veteran has received any additional private treatment related to his asthma, and the records of such treatment are not of record, they should be acquired after obtaining the Veteran's authorization.  

2.  Schedule the Veteran for new VA examination to determine the current nature and severity of his service-connected asthma.  The claims folder should be made available to and reviewed by the examining physician.  All indicated tests and studies should be accomplished and the findings then reported in detail.

Following a physical examination of the Veteran and a review of the claims folder, the examiner should specifically discuss:
a. the Veteran's FEV-1 and FEV-1/FVC values; 
b. the frequency to which he has received care by a physician for care of exacerbations; 
c. the need and frequency of any systemic corticoisteroidal treatment (either oral or parenteral); or
d. any other factor deemed relevant by the examiner.

3.  After the above development has been completed, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

